Citation Nr: 0009447	
Decision Date: 04/07/00    Archive Date: 04/12/00

DOCKET NO.  97-10 642	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for pneumoconiosis as 
the result of asbestos exposure.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a disability of the 
left knee.

3. Whether new and material evidence has been submitted to 
reopen a claim for service connection for a disability of the 
lumbar spine.



REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney


FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
March 1956 to March 1958.

2.	In an Order dated September 30, 1999, the United States 
Court of Appeals for Veterans Claims (Court) noted that the 
veteran had died on May [redacted], 1999. The Court consequently 
vacated the December 1998 decision by the Board denying the 
above issues and vacated the appeal for lack of jurisdiction. 


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 1999); 38 C.F.R. § 20.1302 
(1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 1999); 
38 C.F.R. § 20.1302 (1999).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (1999).



ORDER

The appeal is dismissed.




		
           WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

 



